Citation Nr: 1730006	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  11-18 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased disability rating in excess of 10 percent for service-connected residuals of a head injury to include right eyebrow scar, soreness and headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to March 1981.

This appeal comes, in part, before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision for the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  By that rating action, the RO continued a 10 percent disability rating assigned to the service-connected residuals of a head injury to include right eyebrow scar, soreness and headaches.  The Veteran appealed this determination to the Board.  

A Board hearing before the undersigned Veterans Law Judge was held in September 2011 at the RO.  A transcript of the hearing has been associated with the electronic record.

In March 2014, the Board remanded the claim of entitlement to an increased rating for service-connected residuals of a head injury to include right eyebrow scar, soreness and headaches to the RO for additional development; specifically, to schedule the Veteran for a VA examination to determine the current severity of this disability.  VA examined the Veteran in July 2014 and March 2015.  (See July 2014 and March 2015 Traumatic Brain Injury (TBI) Disability Benefits Questionnaires (DBQs)).  The matter has returned to the Board for further appellate consideration. 

The issue of entitlement to an increased disability rating in excess of 10 percent for service-connected residuals of non-displaced fracture, second and third metatarsals of the left foot is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Throughout the entire period on appeal, the Veteran's residuals of a head injury have primarily been manifested by post-traumatic headaches, which are not characteristic prostrating attacks, and are without any evidence of cognitive impairment.  The residuals of a head injury have not been manifested by a level of severity higher than "1" for any facet due to cognitive impairment and subjective symptoms.


CONCLUSION OF LAW

The criteria for an increased disability rating higher than 10 percent for residuals of a head injury to include right eyebrow scar, soreness and headaches are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.21, 4.124a, Diagnostic Codes 8045-9304 (prior to October 23, 2008), 8045 (revised October 23, 2008), 8100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO in September 2008 provided the Veteran with an explanation of the type of evidence necessary to substantiate his increased rating claim decided herein, as well as an explanation of what evidence was to be provided by him and what evidence VA would attempt to obtain on his behalf.  While the notice letter provided did not include any information concerning the evaluation or the effective date that could be assigned should service connection be granted, Dingess v. Nicholson, 19 Vet. App. 473 (2006), since this decision affirms the RO's denial, the Veteran is not prejudiced by the failure to provide him that further information.  For all of these reasons, the Board concludes that the increased rating claim for residuals of a head injury may be adjudicated without a remand for further notification.

VA also has a duty to assist the Veteran in the development of the increased rating claim adjudicated herein.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

 Here, all relevant facts have been properly developed, and all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's STRs and post-service VA and private treatment records have been obtained.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in VA examinations in August 2008, March 2011 and, pursuant to the Board's March 2014 remand directives, in July 2014 and March 2015.  All of the examination results of have been associated with the Veteran's electronic record for review.  The examinations involved a review of the record, a thorough examination of the Veteran, and clinical findings that are relevant to evaluating the Veteran under the appropriate required criteria.  Therefore, the Board finds that the above-cited VA examinations are adequate for rating purposes. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim decided herein.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of: (1) the duty to fully explain the issues; and, (2) the duty to suggest the submission of evidence that may have been overlooked.  In March 2016, the United States Court of Appeals for the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Because the Veteran has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary. 

There has also been substantial compliance with the Board's March 2014 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  In its March 2014 remand directives, the Board requested that the Veteran be scheduled for a VA examination, which was provided in July 2014, as well as in March 2015.  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's increased rating claim decided herein. Therefore, no further assistance to the Veteran with the development of evidence is required.


II. Merits Analysis

The Veteran seeks an increased disability rating in excess of 10 percent for his service-connected residuals of a head injury to include right eyebrow scar, soreness and headaches.  After a brief discussion of the laws and regulations governing increased rating claims, the Board will analyze the merits of the claim.

In this case, the Veteran's service-connected residuals of a head injury to include right eyebrow scar, soreness and headaches are rated under Diagnostic Codes 8045-9304 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned, the additional code is shown after the hyphen). 

The schedular criteria by which traumatic brain injuries (TBIs) are rated were changed in 2008.  See 73 Fed. Reg. 54,693 (Sept. 23, 2008).  These changes were made effective from October 23, 2008, and for claims filed on and after that date.  A veteran whose residuals of TBI were rated under a prior version of Diagnostic Code 8045 may request review under the new criteria.  In the present case, VA received the Veteran's increased rating claim on appeal in February 2008, prior to the change in rating criteria.  The RO evaluated the Veteran's disability under both the old and the new criteria.  The Board interprets the Veteran's September 2011 hearing testimony as a request for rating under the revised criteria.  The effective date of any increase in disability compensation based solely on the new criteria can be no earlier than October 23, 2008, but otherwise will be assigned under the current regulations governing effective dates.  73 Fed. Reg. 54693 (September 23, 2008).

At the outset and with regards to the period prior to October 23, 2008, the Board finds that the preponderance of the evidence of record is against an increased rating evaluation in excess of 10 percent.  The applicable law clearly provided that purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, were to be rated 10 percent and no more under Diagnostic Code 9304 and that the 10 percent rating was not to be combined with any other rating for a disability due to brain trauma.  Here, because the treatment and examination reports fail to show that the Veteran was ever diagnosed with dementia, Diagnostic Code 9304 is not applicable.  In the absence of a diagnosis of multi-infarct dementia associated with brain trauma, an evaluation in excess of 10 percent prior to October 23, 2008 to residuals of TBI under diagnostic code 9304 is not assignable.  38 C.F.R. § 4.124a, Diagnostic Code 8045-9304 (prior to October 23, 2008).

The Board notes that the correct additional diagnostic code to identify the basis for the rating assigned in this case with Diagnostic Code 8045 is Diagnostic Code 8100, which is used to evaluate migraine headaches.  In the analysis that follows, the Veteran's current Diagnostic Code 8045 will be hyphenated with the properly analogous disability rating for migraine headaches, DC 8100, in evaluating his disability under the new version of Diagnostic Code 8045.

The new version of Diagnostic Code 8045 continues to provide for the rating of residuals of TBI.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008).  The criteria provide that there are three main areas of dysfunction listed that may result from TBI and have profound effects on functioning:  cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of those areas of dysfunction may require rating. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of those brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive functions are evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008). 

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, are rated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, any residual with a distinct diagnosis that may be rated under another diagnostic code, such as migraine headache or Meniere's disease, is separately rated, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table. 38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008). 

Emotional/behavioral dysfunction is rated under 38 C.F.R. § 4.130, the schedule of ratings for mental disorders when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, emotional/behavioral symptoms are rated under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008). 

Physical, including neurological, dysfunction is rated based on the following list, under an appropriate diagnostic code:  Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008). 

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed that are reported on an examination, they are rated under the most appropriate diagnostic code.  Each condition should be rated separately, as long as the same signs and symptoms are not used to support more than one rating, and the ratings are combined.  The rating assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the rating for a single condition for purposes of combining with other disability evaluations.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008). 

The rater should consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), or being housebound.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008). 

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity. The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100-percent rating is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage rating based on the level of the highest facet as follows:  0 warrants a 0 percent rating; 1 warrants a 10 percent rating; 2 warrants a 40 percent rating; and 3 warrants a 70 percent rating. For example, a 70 percent rating is assigned if 3 is the highest level of evaluation for any facet. 38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008). 

There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately rated under another diagnostic code. In such cases, more than one rating based on the same manifestations is not to be assigned.  If the manifestations of two or more conditions cannot be clearly separated, a single rating is assigned under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. However, if the manifestations are clearly separable, a separate rating is assigned for each condition.  38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (1) (effective October 23, 2008). 

Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation. 38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (2) (effective October 23, 2008).

Instrumental activities of daily living refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  Those activities are distinguished from activities of daily living, which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (3) (effective October 23, 2008).

The terms mild, moderate, and severe TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  That classification does not affect the rating assigned under diagnostic code 8045. 38 C.F.R. § 4.124a  Diagnostic Code 8045, Note (4) (effective October 23, 2008).

The 10 important facets of cognitive impairment and other residuals of TBI not otherwise classified are as follows:  (1) Memory, attention, concentration, executive functions; (2) Judgment; (3) Social interaction; (4) Orientation; (5) Motor activity; (6) Visual spatial orientation; (7) Subjective symptoms; (8) Neurobehavioral effects; (9) Communication; and (10) Consciousness.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2016).

With regard to the Veteran's history of headaches, Diagnostic Code 8100 contemplates migraine headaches.  Under this Diagnostic Code, a 10 percent (compensable) evaluation is assigned when there are characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent evaluation is warranted when the evidence demonstrates characteristic prostrating attacks occurring on an average of once a month over the last several months.  The maximum 50 percent schedular rating requires very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The rating criteria do not define 'prostrating;' nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to WEBSTE''S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, 'prostration' is defined as 'utter physical exhaustion or helplessness.'  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which 'prostration' is defined as 'extreme exhaustion or powerlessness.'

The Board finds that the preponderance of the evidence of record is against an increased disability rating in excess of 10 percent for service-connected residuals of a head injury to include right eyebrow scar, soreness and headaches under the revised criteria for rating neurological disabilities, effective October 23, 2008.

With respect to the first facet, memory, attention, concentration, and executive functions, the examiner who performed the March 2011 VA examination found that the Veteran reported having mild memory loss.  These findings were not echoed in  July 2014 or March 2015 examinations of the Veteran.  Thus, viewing the evidence in its entirety, the Board finds that a level of impairment of 1 is appropriate for the facet of memory, attention, concentration, and executive functions, evidenced by the Veteran's complaint of mild loss of memory without objective evidence on testing.

Regarding the second facet, judgment, the Board finds that a level of impairment higher than 0 was not evident during the appeal period.  The Veteran's judgment was deemed normal during the August 2008, March 2011, July 2014 and March 2015 VA examinations, and there was no indication to the contrary in treatment notes. 

With regard to the third facet, social interaction, the Board finds that a level of impairment greater than a 0 is not demonstrated by the evidence of record.  The Veteran's social interaction was deemed appropriate during the August 2008, March 2011, July 2014 and March 2015 VA examinations, and there was no indication to the contrary in treatment notes. 

Concerning the fourth facet, orientation, the Board finds that a level of impairment greater than 0 was not shown during any portion of the appeal period, as all four (4) VA examiners concluded that the Veteran was always oriented to person, time, place, and situation.  Although the March 2011 VA examiner indicated that the Veteran seemed to occasionally stare off, his attention appeared to be generally adequate and he did not require redirection. 

For the fifth facet, motor activity (with intact motor and sensory system), the Board concludes that an impairment level greater than 0 is not applicable, as each VA examiner found the Veteran's motor activity to be normal.

With respect to the sixth facet, visual spatial orientation, the Board again finds that an impairment level greater than 0 is not applicable, as the evidence of record does not suggest, and the Veteran does not contend, that such was impaired to any degree.  

Regarding facet seven, subjective symptoms, the Board acknowledges his many complaints of headaches throughout the period on appeal, including during his Board hearing and each of the VA examinations.  In addition, the Veteran indicated during an August 2008 VA examination, that despite his headaches, he had continued to work in his employment in heating and air conditioning.  Furthermore, the July 2014 and March 2015 examiners opined that he demonstrated subjective symptoms that did not interfere with work; instrumental activities of daily living; or work, family, or other close relationships, such as occasional headaches.  Nonetheless, because the criteria for a level of impairment of 0 includes the aforementioned symptoms, the Board finds that a level of impairment greater than 0 is not for application.   

As to facet eight, neurobehavioral effects, the Board concludes that a level of impairment greater than 0 is not applicable, as the evidence of record, notably the July 2014 and March 2015 examinations, do not disclose that the Veteran had any neurobehavioral effects. 

For the ninth facet, communication, a level of impairment greater than 0 has not been shown. Each VA examiner found that the Veteran was able to communicate and comprehend spoken and written language. Further, the Veteran never reported having any communication problems. 

 Finally, for the tenth facet, consciousness, a "total" level of impairment, which indicates a persistently altered state of consciousness, was neither shown by the evidence of record, nor asserted by the Veteran.  Each VA examiner noted his state of consciousness as normal.

Accordingly, after review of the impairment levels assigned under the TBI table, the Board finds that an impairment level greater than 1 was not assigned at any time during the appeal period.  Thus, the current 10 percent disability rating  appropriately reflects the Veteran's highest assigned impairment level for his service-connected residuals of a head injury to include right eyebrow scar, soreness and headaches under the revised criteria for rating neurological disabilities, effective October 23, 2008.

The Board further concludes that the preponderance of the evidence of record fails to demonstrate that the Veteran is entitled to a higher disability rating under Diagnostic Code 8100 for his reported headaches at any time during the appeal period.  During his August 2008 examination, the Veteran reported having had daily headaches that were a five (5) on a scale of one to ten, with 10 being the highest degree of severity.  He related that the headaches would last a day, abate with medication (i.e., Vicodin) and return in six (6) to eight (8) hours.  During the March 2011 VA examination, the Veteran described a pressure-like sensation in the right orbit/temporal region that did not interfere with his daily function.  In July 2014, the Veteran described having constant right-sided head pain that increased with physical activity and was exacerbated by bright light.  In contrast, during a March 2015 examination, the Veteran related that his right-sided head pain lasted less than one (1) day and was not associated with any light sensitivity.  In addition, during  all of the aforementioned VA examinations, the Veteran's headaches were not associated with an evidence of nausea, vomiting, vision or sensory changes and, more importantly, were not described as characteristic prostrating migraine or non-migraine headaches.  In addition, although the Veteran claims that he is entitled to a higher disability rating because of his headaches, the treatment records contained no evidence that he was receiving treatment for headaches at any time during the course of the appeal.  As such, because the evidence shows that the Veteran does not suffer from prostrating headaches averaging more than one in two months over the past several months, the Board finds a higher or separate disability rating is not warranted for service-connected residuals of a head injury to include right eyebrow scar, soreness and headaches under Diagnostic Code 8100.

Additionally, the Board has considered whether the Veteran is entitled to a separate compensable evaluation for a scar above the right eyebrow that is related to this service-connected disability.  However, as the Veteran has not been noted to have a scar related to this service-connected disability that covers at least 39 square centimeters; that is unstable, deep, or painful; or that limits function, the Board finds that a separate compensable evaluation is not warranted for the Veteran's right eyebrow scar related to his service-connected disability.  38 C.F.R. § 4.118 (2008, 2016). 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818 (Vet. App. Mar. 6, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

						(CONTINUED ON NEXT PAGE)


ORDER

An increased rating in excess of 10 percent for service-connected residuals of a head injury to include right eyebrow scar, soreness and headaches is denied. 



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


